USCA11 Case: 20-10350   Date Filed: 09/07/2021   Page: 1 of 12



                                                          [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 20-10350
                        ________________________

                    D.C. Docket No. 9:19-cv-81254-WPD



ANTONIO SENDA WRANCHER,

                                               Petitioner - Appellant,

versus

FLORIDA DEPARTMENT OF CORRECTIONS,

                                               Respondent - Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                            (September 7, 2021)

Before JORDAN, JILL PRYOR, and TJOFLAT, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-10350          Date Filed: 09/07/2021      Page: 2 of 12



       Antonio Wrancher is serving a life sentence in Florida for the first-degree

murder of his former girlfriend. He appeals from the district court’s denial of his

pro se 28 U.S.C. § 2254 petition. 1

       We appointed counsel for Mr. Wrancher and granted a certificate of

appealability on one issue: whether the state post-conviction court unreasonably

applied Strickland v. Washington, 466 U.S. 668 (1984), in rejecting Mr. Wrancher’s

claim that his trial counsel rendered ineffective assistance by failing to impeach two

prosecution witnesses, Diane Atkins and Lillian Knight, with their prior inconsistent

statements to the police. See Wrencher v. State, 238 So. 3d 814, 815 (Fla. 4th DCA

2018).


       After review of the record, and with the benefit of oral argument, we affirm

the district court’s denial of habeas relief to Mr. Wrancher.


                                              I


       In 2010, Cassandra Daley was Mr. Wrancher’s girlfriend. That year, on the

day before Thanksgiving, Ms. Daley ended her relationship with Mr. Wrancher after

the two were seen arguing at Roy’s, a club they frequently visited. When Ms. Daley

left the club for the evening, Mr. Wrancher followed her, pushed her to the ground,



1
 We note that Mr. Wrancher has referred to himself as “Wrencher” in his pro se filings. For the
sake of consistency with the underlying proceedings, we will use “Wrancher.”
                                              2
          USCA11 Case: 20-10350       Date Filed: 09/07/2021    Page: 3 of 12



and attacked her with a knife, inflicting a total of 16 stab wounds and 23 slash

wounds. Ms. Daley died from her injuries, and Florida charged Mr. Wrancher with

first-degree murder with a deadly weapon.


      The brief facts laid out above were largely undisputed at trial and remain so

today. At trial Mr. Wrancher asserted that his attack against Ms. Daley was not a

premeditated act of violence, but rather the result of an uncontrollable fit of rage. As

a result, he claimed that he lacked the requisite premeditation for first-degree

murder.


      Over the course of the trial, the state offered the following evidence from

which the jury could reasonably infer premeditation: (1) Artie Snead, Jr. testified

that while at Roy’s Mr. Wrancher stated, so that everyone could hear, that “[i]f he

can’t have her, nobody can have her” and “I’m going to kill her”; (2) Diane Atkins

testified that while outside Roy’s Mr. Wrancher stated that if he couldn’t have Ms.

Daley, nobody else could; (3) Lillian Knight testified that Mr. Wrancher followed

her and Ms. Daley out of the bar, silently came up from behind, shoved Ms. Daley

to the ground, straddled her, and began stabbing her before saying “I’m going to kill

you, bitch”; (4) Dr. Reinhard Motte, an associate medical examiner, testified about

the cause of death and the nature and manner of the wounds inflicted; and (5)




                                           3
         USCA11 Case: 20-10350        Date Filed: 09/07/2021   Page: 4 of 12



uncontested evidence that Mr. Wrancher had a knife with him when he confronted

Ms. Daley.


      The testimony of Mr. Snead, Ms. Atkins, and Ms. Knight all differed in

important ways from their pretrial statements to the police, but Mr. Wrancher’s

attorney only tried to impeach Mr. Snead based on his prior inconsistent statements.

Because they form the basis for the issue on appeal, we set out the inconsistent

statements below.


      In his statement to the police, Mr. Snead stated that Mr. Wrancher said that he

would “do something to [Ms. Daley] before the night over with.” At trial, however,

Mr. Snead testified that Mr. Wrancher made the far more direct statement, “I’m

going to kill her.” In both versions, Mr. Snead insisted that this latter statement, as

well as Mr. Wrancher’s statement that if he couldn’t have her, no one else could,

occurred inside of Roy’s.


      Ms. Atkins initially told the police that she first saw Mr. Wrancher and Ms.

Daley on the day of the murder after she entered Roy’s, and specifically disavowed

seeing either of them earlier in the day at a popular nearby hangout. Her statement

to the police made clear that when Mr. Wrancher said, “[i]f I can’t have you, nobody

else could,” he did so inside Roy’s. But she was ambiguous as to whether she

personally heard him say it or merely heard other people remark that he had said it:

                                          4
         USCA11 Case: 20-10350       Date Filed: 09/07/2021   Page: 5 of 12



      Q. Mm-hmm
      A. And he quote her in there saying, if I can’t have you, nobody else
      could.
      Q. How many times had he said that?
      A. He said that to her, by my understanding, about five or six.

At trial, however, Ms. Atkins initially insisted that she never heard Mr. Wrancher

say anything to Ms. Daley while they were inside Roy’s. Upon further questioning,

she responded that Mr. Wrancher said that he “didn’t want nobody dancing with

her.” Only upon having her recollection refreshed with her written statement did

Ms. Atkins testify that Mr. Wrancher said that if he couldn’t have her, nobody else

could. Even then, she insisted that Mr. Wrancher’s statement had occurred outside

Roy’s, contradicting her earlier police statement both in relation to the location of

Mr. Wrancher’s statement and that she didn’t see Mr. Wrancher or Ms. Daley until

entering Roy’s. Ms. Atkins’ trial testimony was also inconsistent with Mr. Snead’s

testimony that the statement occurred inside Roy’s.


      The trial testimony of Ms. Knight also differed in several ways from her

statement to the police. Ms. Knight told the police that Mr. Wrancher had followed

her and Ms. Daley from the bar and declared, “Bitch, you ain’t going no

motherfucker where.” Mr. Wrancher then pushed Ms. Knight out of the way and

Ms. Daley to the ground. Mr. Wrancher climbed on top of Ms. Daley and began

stabbing her. At this point Ms. Knight fled to try and get help and did not see or

hear anything further.

                                         5
         USCA11 Case: 20-10350        Date Filed: 09/07/2021   Page: 6 of 12



      At trial, Ms. Knight testified that Mr. Wrancher approached them from behind

without a word before pushing Ms. Daley to the ground and stabbing her (what the

prosecution would term an “ambush”). It was only then that Mr. Wrancher uttered

the now more damaging statement, “I’m going to kill you, bitch.”


                                          II


                                          A


      We review de novo a district court’s grant or denial of a habeas corpus

petition. See Franks v. GDCP Warden, 975 F.3d 1165, 1171 (11th Cir. 2020). That

is, we review de novo “the district court’s decision about whether the state court

acted contrary to clearly established federal law, unreasonably applied federal law,

or made an unreasonable determination of fact.” Reed v. Sec’y, Fla. Dep’t of Corr.,

593 F.3d 1217, 1239 (11th Cir. 2010) (quotation marks omitted).


      Under 28 U.S.C. § 2254(d), as amended by the Antiterrorism and Effective

Death Penalty Act (“AEDPA”), there is a “highly deferential standard for evaluating

state-court rulings, and [it] demands that [state-court decisions] be given the benefit

of the doubt.” Renico v. Lett, 559 U.S. 766, 773 (2010) (citation and quotation marks

omitted). After a state court has adjudicated a claim on the merits, a federal court

may grant habeas relief only if the state court’s decision was (1) contrary to, or


                                          6
          USCA11 Case: 20-10350        Date Filed: 09/07/2021    Page: 7 of 12



involved an unreasonable application of, clearly established federal law, as

determined by the Supreme Court, or (2) based on an unreasonable determination of

the facts in light of the evidence presented in the state-court proceeding. See 28

U.S.C. § 2254(d). “The question under AEDPA is not whether a federal court

believes the state court’s determination was incorrect but whether that determination

was unreasonable—a substantially higher threshold.” Schriro v. Landrigan, 550

U.S. 465, 473 (2007).

                                           B

      The Sixth Amendment guarantees criminal defendants the right to the

assistance of counsel during criminal proceedings against them. See Strickland,

466 U.S. at 684–85. To prevail on a claim of ineffective assistance of counsel, a

petitioner like Mr. Wrancher must demonstrate (1) that counsel’s performance was

deficient, i.e., the performance fell below an objective standard of reasonableness;

and (2) that he or she suffered prejudice as a result of that deficiency. See id. at 690–

91.

      To establish deficient performance, Mr. Wrancher must show that, in light of

all the circumstances, counsel’s performance was outside the wide range of

professional competence. See id. at 690. Whether counsel’s strategic or tactical

decisions were reasonable enough to fall within the wide range of professional

competence is an issue of law. See Franks, 975 F.3d at 1176. An attorney’s actions


                                           7
         USCA11 Case: 20-10350        Date Filed: 09/07/2021   Page: 8 of 12



are sound trial strategy, and thus constitutionally effective, if a reasonable attorney

could have taken the same actions. See Harvey v. Warden, Union Corr. Inst., 629

F.3d 1228, 1243 (11th Cir. 2011). “[T]rials are a very messy way of telling a story—

witnesses do not always say what the lawyer expects and cross-examination can

quickly undermine what a witness was expected to contribute.” Scott E. Sundby,

The Conundrum of Zealous Representation, 8 Ohio St. J. Crim. L. 567, 571 (2011)

(arguing that criminal trials “often resemble a Turkish bazaar in seeking a verdict

amid the din and bustle of cross-examination and conflicting evidence and

testimony”). As a result, “when counsel focuses on some issues to the exclusion of

others, there is a strong presumption that he did so for tactical reasons rather than

through sheer neglect.” Yarborough v. Gentry, 540 U.S. 1, 8 (2003).

      To establish prejudice, Mr. Wrancher “must show that there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different.” Strickland, 466 U.S. at 694. A “reasonable probability”

does not mean that counsel’s performance “more likely than not altered the

outcome.” Nix v. Whiteside, 475 U.S. 157, 175 (1986). Instead, a “reasonable

probability is a probability sufficient to undermine confidence in the outcome.”

Strickland, 466 U.S. at 694.


      As noted, Mr. Wrancher’s counsel chose not to highlight the inconsistencies

between the trial testimony and police statements of Ms. Atkins and Ms. Knight. He

                                          8
           USCA11 Case: 20-10350          Date Filed: 09/07/2021       Page: 9 of 12



instead pursued alternate means of discrediting or lessening the impact of their

testimony.


       In the case of Ms. Atkins, counsel—after briefly pursuing whether she had

actually heard Mr. Wrancher’s statement—highlighted her close relationship with

Ms. Daley and discussions with others. He did this to try to paint her memory as

“shaped to fit the story that she believes happened.” Counsel also brought out that

Ms. Atkins had four felony convictions, was on probation at the time of the trial, and

had sobriety issues.


       For Ms. Knight, counsel emphasized her bizarre behavior on the stand. This

included her interrupting the examination to complain that she was hungry and

laughing and mumbling to herself. Counsel also brought Ms. Knight’s mental

disorder and her mixing of medication and alcohol to the jury’s attention.


       To resolve this appeal, we need only address the prejudice prong of Strickland.

We conclude, as did the district court, that Mr. Wrancher cannot show that the state

courts’ resolution of the prejudice prong was unreasonable.2




2
 We doubt that counsel rendered ineffective assistance given that he sought to impeach Ms. Atkins
and Ms. Knight on grounds that might potentially render all of their testimony (and not just their
testimony about Mr. Wrancher’s statements) suspect. But, again, we do not decide the matter of
performance.
                                                9
         USCA11 Case: 20-10350       Date Filed: 09/07/2021   Page: 10 of 12



      In Florida, first-degree murder is “[t]he unlawful killing of a human being”

that is “perpetrated from a premeditated design to effect the death of the person

killed.” Fla. Stat. § 782.04(1)(a)(1). Under Florida law, premeditation is a fully-

formed conscious purpose to kill which exists in the mind of the perpetrator for a

sufficient length of time to permit reflection. See Johnston v. State, 863 So.

2d 271, 285 (Fla. 2003). Premeditation may be inferred from such evidence as “the

nature of the weapon used, the presence or absence of adequate provocation,

previous difficulties between the parties, the manner in which the homicide was

committed, and the nature and manner of the wounds inflicted.” Id. (quotation

marks omitted). When a victim is deliberately stabbed with a knife several times in

her vital organs, the manner of death can provide circumstantial evidence of

premeditation. See Jackson v. State, 180 So. 3d 938, 956 (Fla. 2015); Miller v. State,

42 So. 3d 204, 228 (Fla. 2010).


      In our view, Mr. Wrancher has failed to demonstrate that the state courts

applied the prejudice prong of Strickland unreasonably. Simply put, he has not

shown a reasonable probability of a different outcome on the issue of premeditation

had counsel impeached Ms. Atkins and Ms. Knight with their pretrial statements to

the police. First, Mr. Wrancher had a knife with him when he confronted Ms. Daley,

and that is evidence of premeditation.        Second, Mr. Snead testified that Mr.

Wrancher said that he was going to kill Ms. Daley. Although Mr. Snead’s pretrial

                                         10
         USCA11 Case: 20-10350       Date Filed: 09/07/2021   Page: 11 of 12



statement to the police—that Mr. Wrancher said he was going to do something to

Ms. Daley before the night was over—was less damaging, it still pointed towards

premeditation. Third, Ms. Knight told the police prior to trial that Mr. Wrancher had

followed her and Ms. Daley from the bar, and said to Ms. Daley, “Bitch, you ain’t

going no motherfucker where.” After making that statement, Mr. Wrancher pushed

Ms. Knight out of the way and pushed Ms. Daley to the ground and began stabbing

her. If the jury had heard and credited Ms. Knight’s statement to the police instead

of her trial testimony, that statement would still have supported a finding of

premeditation. Following a victim with a knife in hand and telling her, with an

expletive, that she is not going anywhere is strong evidence of premeditation when

what follows is a vicious and brutal stabbing. That is particularly so when the

stabbing follows the victim ending a relationship. Fourth, under Florida law the

nature of the stabbing provided circumstantial evidence of premeditation. See

Jackson, 180 So. 3d at 956; Miller, 42 So. 3d at 228. See also Preston v. Sec'y, Fla.

Dep't of Corr., 785 F.3d 449, 454 (11th Cir. 2015) (concluding, in a habeas case,

that multiple brutal stab wounds constituted evidence of premeditation).


                                         III


      For the reasons set forth above, we affirm the district court’s denial of Mr.

Wrancher’s habeas corpus petition.


                                         11
 USCA11 Case: 20-10350   Date Filed: 09/07/2021   Page: 12 of 12



AFFIRMED.




                             12